Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 25 November 1785
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Paris Nov. 25. 1785.

I am sorry to hear, by letter from Mr. Elder, that your health is infirm, and that it is likely to become necessary on that account  for yourself, your brother and cousin to remove to the continent of Europe. Edinburgh had the two advantages of possessing science in as high a degree as any place in the world, and of conveying it in your native tongue. Places may be found on the continent which may rival it in some branches of science, and perhaps in those most interesting to you: but you will lose from the imperfect comprehension of what is delivered in a language not familiar to you. The difficulties of the language will be added to those of the science. However health is the first object. I have ventured to suggest to Mr. Elder reasons for preferring Rome to any other place on the continent. I have been led to take this liberty by my sincere friendship to your parents and my wishes that the talents with which nature has endowed you may be properly developed and cultivated so as to render you useful to your country and an ornament to your family. The favourable accounts I receive of your genius and good dispositions have attached me to your success in life, and they will ensure that success if properly improved. Honesty, knowlege and industry are the qualities which will lead you to the highest emploiments of your country, and to it’s highest esteem, and with these to that satisfaction which renders life pleasant, and death secure. You will perceive by my preaching that I am growing old: it is the privilege of years, and I am sure you will pardon it from the purity of it’s motives. I shall be happy to hear from you sometimes, and will consider it as a proof that you are not deterred at the prospect of a sermonizing correspondent. I did not know till Mr. Elder’s letter informed me that Mrs. Randolph was at Boston. I am pleased to hear that the change of climate is becoming serviceable to her. Be so good as to present me in affectionate terms to your brother and cousin and to be assured yourself of the sincere attachment with which I am Dear Sir Your friend & servant,

Th: Jefferson

